Title: To Benjamin Franklin from John Ross, 19 July 1780
From: Ross, John
To: Franklin, Benjamin


L’Orient 19th. July 1780.
I have the honour of your Excellencey’s much Respected favour 15th. Inst:— The disturbance on board the Alliance must be attended with delay’s & difficultys in geting forward the Stores. Therefore, it being evident Your Excellencey’s plan have been deranged by the measure’s of that faction, much to the dishonour & prejudice of the United States & foreseeing the impossibility of the Ariel carrying even half the arm’s ordered on board.— My last of the 10th. Inst: woud inform you of my determination; agreeable to which, the 123 Bales are now on board the Brigg St. Luke Capt: Clark which I hope will be approved of.— So soon as the bills of Lading are Signed, one shall be Sent accompanying the order for the Freight.
It will be proper to recommend this Brigg to the protection of Captain Jones Commander of the Ariel dureing the Voyage, if it can be done consistent with your Excellys Views & the Service of the States— As well as Such other American Vessels that are ready to proceed with him for America.— All kinds of stores whether on public or private Accots. being essentially necessary to get safe home.
The Duke of Linster, Captain Souder, will proceed with the Ariel, in which Vessel, I propose to Embark. If your Excellencey shoud have any further Commands to commit to my cares— I shall pay attention to the delivery of them on my Arrival, if I have but the good fortune to get home Safe.
With particular Respect and Regard, I have the honour to be Your Excellenceys Most obedient very humble
Jno. Ross
PassyHis Excellencey Benjamin Franklin. Minister Plenipoty. from the United States at the Court of Versailles
